PER CURIAM.
Upon the involuntary petition of the appellees the appellant was adjudged a bankrupt, after the issues raised by the petition and answer respecting his insolvency and his commission of an act of bankruptcy had been determined against him by the verdict of a jury upon a trial had according to section 19 of the bankruptcy act of July 1, 1898, c. 541, 30 Stat. 551 [U. S. Comp. St. 1901, p. 3429]. It is sought to have the judgment reviewed by an appeal as in an equity case. The errors assigned relate to rulings made during the course of the trial before the jury. It is settled by the decision of the Supreme Court in Elliott v. Toeppner, 187 U. S. 327, 334, 23 Sup. Ct. 133, 47 L. Ed. 200, that the proceedings upon such a trial, had before a jury, are not subject to review on appeal, but only on writ of error. Upon the authority of that case this appeal must be, and is, dismissed.